Case: 2:19-cv-00019-WOB-CJS Doc #: 70 Filed: 01/02/20 Page: 1 of 2 - Page ID#: 1107
                                                                         lutern District o! Kentucky
                                                                               FIL ID
                                                                              JAN -2 2020
                                  UNITED STATES DISTRICT COURT                  AT COVINGTON
                                  EASTERN DISTRICT OF KENTUCKY                 ROBERT R. CARR
                                       NORTHERN DIVISION                   CLERK U.S. DISTRICT COURT
                                           COVINGTON

   NICHOLAS SANDMANN, by and                        CASE NO. 2:19-cv-00019-WOB-CJS
   through his parents and natural
   guardians, TED SANDMANN and                      JUDGE BERTLESMAN
   JULIE SANDMANN,
                                                    MAGISTRATE JUDGE SMITH
                Plaintiff,
   V.                                               ORDER GRANTING JOINT MOTION
                                                    EXTENDING TIME TO SUBMIT
   WP COMPANYLLC, d/b/a THE                         DISCOVERY PLANS (R 43)
   WASHINGTON POST

                Defendant.


         The Court, having considered the parties Joint Motion to extend time to submit

   Discovery Plans (R ~), and the same being well taken, the extension of time until

   Friday, January 3,   2020       is hereby GRANTED.
                              I           )
         Dated this ~ day of
                  •   ''\ I
                                         ·}-CY"    , ~f-t J.{/



                                                        UNITED STATES DISTRICT JUDGE
Case: 2:19-cv-00019-WOB-CJS Doc #: 70 Filed: 01/02/20 Page: 2 of 2 - Page ID#: 1108




   Tendered by:

   For Plaintiffs:                       For Defendant:

   Isl Todd V. McMurtry                      Isl Bethany Breetz
   Todd V. McMurtry                      Philip W. Collier
   Kentucky Bar No. 82101                Bethany A. Breetz
   tmcmurtzy@hemmerlaw.com               STITES & HARBISON PLLC
                                         400 West Market Street, Suite 1800
   HEMMER DEFRANK WESSELS                Louisville, KY 40202-3352
   PLLC                                  Tel: 502-587-3400
   250 Grandview Drive, Ste. 500
   Ft. Mitchell, KY 41017                William G. Geisen
   Tel: 859-344-1188                     STITES & HARBISON PLLC
   Fax: 859-578-3869                     100 E. RiverCenter Blvd., Suite 450
                                         Covington, KY 41011
                                         Tel: 859-652-7600
   /s/L. Lin Wood
   L. Lin Wood (pro hac vice)            Kevin T. Baine (pro hac vice)
   lwood@linwoodlaw.com                  Thomas G. Hentoff (pro hac vice)
   Nicole Jennings Wade (pro hac vice)   Nicholas G. Gamse (pro hac vice)
   nwade@linwoodlaw.com                  Katherine Moran Meeks (pro hac vice)
   G. Taylor Wilson (pro hac vice)       Whitney G. Woodward (pro hac vice)
   twilson@linwoodlaw.com                WILLIAMS & CONNOLLY LLP
   Jonathan D. Grunberg (pro hac vice)   725 Twelfth Street, N.W.
   jgrunberg@linwoodlaw.com              Washington, D.C. 20005
                                         Tel: (202) 434-5000
   L. LINWOOD, P.C.
   1180 W. Peachtree Street, Ste. 2040
   Atlanta, GA 30309
   Tel: 404-891-1402
   Fax: 404-506-9111




                                         2
